DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed January 12, 2021, with respect to Non-Final Rejection - 10/15/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 10/15/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 8-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written 	o specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art references, Chien et al. (US 20150243805 A1), Chen et al. (US 20120025199 Al), Chang et al. (US 10043841 B1), Huang et al. (US 20180151759 Al), Wen et al. (US 9985072 B1), Venezi et al. (US 20090200625 Al), Adkisson et al. (US 20090286346 Al), substantially teaches the limitations except for the limitations below..

Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" the second isolation structure has a first end portion in the first isolation structure, the first end portion has an end surface and a sidewall adjacent to the end surface, the first isolation structure covers the end surface and the sidewall.”, as recited in Claim 11, with the remaining features.
	Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding:" a first end portion of the first isolation structure is partially embedded in a second end portion of the second isolation structure, and the second end portion is wider than the first end portion.”, as recited in Claim 16, with the remaining features.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816    

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816